An unpublished opinion of the North Carolina Court of Appeals does not constitute controlling
legal authority. Citation is disfavored, but may be permitted in accordance with the
provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedur e.



                                  NO. COA14-674
                         NORTH CAROLINA COURT OF APPEALS

                                 Filed: 3 March 2015


STATE OF NORTH CAROLINA

      v.                                         Wake County
                                                 Nos. 12 CRS 216257, 8325
RONALD ANDRE WILLIS



     Appeal by defendant from judgment entered 3 December 2013 by

Judge Paul G. Gessner in Wake County Superior Court.                    Heard in the

Court of Appeals 9 February 2015.


     Attorney General Roy Cooper, by Assistant Attorney General
     Oliver G. Wheeler IV, for the State.

     Public Defender of New Hanover County Jennifer Harjo and
     Assistant Public Defender Brendan O’Donnell, for defendant-
     appellant.


     HUNTER, JR., Robert N., Judge.


     Defendant Ronald Andre Willis appeals from a judgment entered

consistent with a jury verdict finding him guilty of larceny from

a merchant by removal of an anti-theft device, and his guilty plea

to attaining habitual felon status.              For the following reasons, we

find no error.
                                       -2-



     On 21 August 2012, defendant was indicted for larceny from a

merchant and for attaining habitual felon status.              The State’s

evidence tended to show the following:            On 20 July 2012, Caleb

Popow and Gabriel Fischer were working in loss prevention at a

J.M. Hollister store in Cary, North Carolina.           The store’s anti-

theft   system   consisted   of   an    electronic   article   surveillance

(“EAS”) monitor at the doorway and two anti-theft devices, hard

sensors and soft sensors.         An alarm sounds when a sensor passes

through the EAS monitor.          Hard sensors are the large plastic

devices often attached to clothing.          Soft sensors are white, about

an inch long and three-eighths of an inch wide, and adhere to a

product.   Hollister used soft sensors on the store’s fragrances.

Because Hollister did not like the appearance of soft sensors on

a displayed product, the sensors were attached to the inside bottom

of a fragrance box by the manufacturer.

     Popow saw defendant enter the store and felt he did not fit

the store’s target market. Defendant looked at a rack of clothing

and then went to the men’s cologne display.          Popow, who was acting

like a shopper, saw defendant select two different colognes, “Jake

Cologne” and “SoCal.”        The cologne boxes were not covered with

cellophane wrap, nor were they sealed closed with an adhesive.
                                 -3-
Defendant opened the boxes, put the small bottles of cologne in

his left pants pocket, and placed the closed, empty boxes back on

the display.     Defendant then walked out of the store without

setting off the EAS monitor.     Popow grabbed the empty SoCal box

and verified that it contained a sensor.

     Popow and Fischer followed defendant out of the store and

approached him.      They identified themselves as Hollister loss

prevention agents, and asked defendant about the bottles of cologne

he did not purchase.     Defendant told them that he had given the

bottles to a woman, whom the agents later determined to be April

Yolanda Walston.     Popow and Fischer accompanied defendant to the

parking lot where he waved down a car.   Ms. Walston was a passenger

in the car.    Defendant told Ms. Walston to give Popow and Fischer

the cologne, and she handed over one bottle of cologne.        Cary

police officers arrived, searched the car, and found the other

bottle of cologne.    Defendant was arrested.

     Defendant’s case was called for trial in Wake County Superior

Court on 2 December 2013.     At the close of the State’s evidence,

defendant moved to dismiss the charges for insufficiency of the

evidence.     Defendant’s motion was denied, and he chose not to

testify on his own behalf.    The trial court submitted the charges

of felonious larceny from a merchant by removal of an anti-theft
                                -4-
device and the lesser-included offense of larceny.    A jury found

defendant guilty of felonious larceny from a merchant by removal

of an anti-theft device offense, and defendant subsequently pled

guilty to the habitual felon charge. Defendant was sentenced to 97

to 127 months imprisonment.   Defendant appeals.

     Defendant contends the trial court erred in denying his motion

to dismiss.   “‘Upon defendant’s motion for dismissal, the question

for the Court is whether there is substantial evidence (1) of each

essential element of the offense charged, or of a lesser offense

included therein, and (2) of defendant’s being the perpetrator of

such offense.   If so, the motion is properly denied.’”   State v.

Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451, 455 (quoting State v.

Barnes, 334 N.C. 67, 75, 430 S.E.2d 914, 918 (1993)), cert. denied,

531 U.S. 890, 148 L. Ed. 2d 150 (2000).   “Substantial evidence is

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”    State v. Smith, 300 N.C. 71,

78-79, 265 S.E.2d 164, 169 (1980).    “In making its determination,

the trial court must consider all evidence admitted, whether

competent or incompetent, in the light most favorable to the State,

giving the State the benefit of every reasonable inference and

resolving any contradictions in its favor.”     State v. Rose, 339
                                  -5-
N.C. 172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515 U.S.
1135, 132 L. Ed. 2d 818 (1995).

          Circumstantial evidence may withstand a motion
          to dismiss and support a conviction even when
          the evidence does not rule out every
          hypothesis of innocence. If the evidence
          presented is circumstantial, the court must
          consider whether a reasonable inference of
          defendant’s guilt may be drawn from the
          circumstances. Once the court decides that a
          reasonable inference of defendant’s guilt may
          be drawn from the circumstances, then it is
          for the jury to decide whether the facts,
          taken singly or in combination, satisfy [it]
          beyond a reasonable doubt that the defendant
          is actually guilty.

State v. Fritsch, 351 N.C. at 379, 526 S.E.2d at 455 (citation,

quotation marks, and emphasis omitted).

    Here, defendant was charged with larceny from a merchant by

removing an antishoplifting or inventory control device pursuant

to N.C. Gen. Stat. § 14-72.11(2) (2013).       “The essential elements

of larceny are: (1) taking the property of another; (2) carrying

it away; (3) without the owner’s consent; and (4) with the intent

to deprive the owner of the property permanently.”             State v.

Wilson, 154 N.C. App. 686, 690, 573 S.E.2d 193, 196 (2002).          The

State was required to prove the elements of larceny and the

additional element specified by section 14-72.11(2): that the

larceny   was   committed   against     a   merchant   “[b]y   removing,

destroying, or deactivating a component of an antishoplifting or
                                      -6-
inventory    control   device   to     prevent     the    activation     of     any

antishoplifting or inventory control device.”                 N.C. Gen. Stat. §

14-72.11(2); see State v. Justice, 219 N.C. App. 642, 643-44, 723
S.E.2d 798, 800-01 (2012) (holding that “an indictment under

section 14-72.11(2) must allege the four elements of larceny and

also removal of an antishoplifting or inventory control device”).

     Defendant     challenges   the    sufficiency       of    the   evidence    to

support the additional element required by section 14-72.11(2)

that he removed a component of an antishoplifting device for the

purpose     of   defeating    the     store’s     antishoplifting        system.

Defendant asserts that “[t]aking a bottle that has no sensor, out

of a box that does have a sensor, does not amount to “‘removing []

a component of an antishoplifting device.’”              He also asserts that

there was no evidence that he took the cologne bottles out of the

boxes “for the purpose of defeating the antishoplifting system[.]”

We are not persuaded.

     Here, Popow observed defendant take two bottles from their

boxes, place the bottles in his pants pocket, place the empty boxes

back on the display, and exit the store without the alarm sounding.

Defendant removed the colognes’ antishoplifting device when he

removed   the    colognes’   packaging      to   which   the    antishoplifting

device was physically attached.             By exiting the store with the
                                    -7-
unpackaged bottles of cologne in his pants pocket, defendant

defeated the antishoplifting system and was able to exit the store

with the cologne without setting off the store’s EAS monitor

system.    Viewing this evidence in the light most favorable to the

State, we conclude the State presented sufficient circumstantial

evidence   from   which   a   reasonable   person   could   conclude   that

defendant removed “a component of an antishoplifting or inventory

control device to prevent the activation of” an antishoplifting

system.    N.C. Gen. Stat. § 14-72.11(2).       Accordingly, the trial

court properly denied defendant’s motion to dismiss.

     No error.

     Chief Judge MCGEE and Judge STEPHENS concur.

     Report per Rule 30(e).